Shulman, Presiding Judge.
Appellant was convicted of the armed robbery of a service station attendant. He now appeals, asserting the general grounds.
The robbery victim testified that appellant and another man drove into the service station on May 11, 1981. He identified appellant as the driver and testified that the passenger approached him from the rear, pushed him to the car’s floorboard, threatened him with a knife, and took money from him. The victim was then released and the two assailants sped off in the car. They were apprehended within minutes of the incident and a knife and loose five and one dollar bills were discovered under the passenger seat of the car. From the evidence summarized above, a rational trier of fact was authorized to find appellant guilty beyond a reasonable doubt of armed robbery. Code Ann. § 26-1902 (a) (OCGA § 16-8-41); Kimbro v. State, 152 Ga. App. 893 (264 SE2d 327); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.